IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 17, 2009
                                     No. 08-60762
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ANSEL ANTHONY KING, also known as Ansel King

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A034 221 883


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Ansel Anthony King, a citizen of Trinidad and Tobago, petitions for review
of an order of the Board of Immigration Appeals (BIA). It found him to be
ineligible for cancellation of removal under 8 U.S.C. § 1229b(a) because his 2006
New York conviction for possession of a controlled substance constituted an
aggravated felony for purposes of immigration law. King contends that the BIA




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH C IR.
R. 47.5.4.
                                   No. 08-60762

erred by treating his conviction as equivalent to the federal offense of “recidivist
possession.” See 21 U.S.C. § 844(a).
      We conclude that the BIA correctly determined that King’s offense
constituted an aggravated felony for immigration law purposes.                  See
Carachuri-Rosendo v. Holder, 570 F.3d 263, 266-68 (5th Cir. 2009), petition for
cert. filed, (July 15, 2009) (No. 09-60).
      King also argues that the BIA erred in finding him removable based on his
conviction of an aggravated felony. King was charged with being removable,
conceded removability, and was found removable based on his conviction for a
controlled substance violation under 8 U.S.C. § 1227(a)(2)(B)(i). His removal
was not based solely on his conviction of an aggravated felony.
      PETITION DENIED.




                                            2